Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Arguments
Applicant's arguments, see pages 8 – 17, filed 06/02/2022, with respect to 35 U.S.C 103 rejections of independent Claims 1-7, 9-16 and 18-22 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Perkin will continue to be used to meet newly added claimed limitations.
. In response to applicant’s arguments, see 2nd ¶ of page 9 -  last ¶ of page 11, generally stating that cited references fail to disclose: “determining a first endpoint device of a first user who is at a live event of a commercial venue for receiving one or more videos captured by one or more other users who are also at the live event of the commercial venue; sending to the first endpoint device of the fist user a list of the one or more videos captured by the one or more other users; receiving a selection of a video from the list from the first endpoint device of the first user; and establishing a video session with the first endpoint device of the first user to provide the video, wherein the processor receives the video from a second endpoint device of one of the one or more other users, wherein the video comprises a live video content of the live event”, the examiner respectfully disagree.
For example, Perkin explicitly disclose:
determining a first endpoint device of a first user who is at a live event of a commercial venue for receiving one or more videos captured by one or more other users who are also at the live event of the commercial venue (i.e. youBounce server process [i.e. executed by a processor] of a server system 120 [i.e. service provider] of WAN 105 [i.e. communication network] that provides content sharing service [i.e. a communication service] may determine that a second mobile device [i.e. a first endpoint device] of a user who is attending a live performance [i.e. a first user who is at a live event] at an event venue [i.e. a commercial venue] is requesting to view the content [i.e. for receiving one or more videos] captured by first mobile device of another user who is also attending the same live performance at the same event venue [i.e. who are also at the live event of the commercial venue]; For example, in a closed loop bounce setting, the system may determine that a particular device of a user that is receiving the video captured by other devices of other users is in the same venue as the other devices of the other users) (Fig. 1, 502 - Fig. 5, Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068); 
sending to the first endpoint device of the fist user a list of the one or more videos captured by the one or more other users (i.e. the system may send, to the mobile device 115 of the user [i.e. the first endpoint device of the first user], a screen comprised of multiple windows 330 displaying a list of videos captured by the other devices of the other users [i.e. the one or more other users]) (330 - Fig. 3B and ¶ 0058); 
receiving a selection of a video from the list from the first endpoint device of the first user (i.e. the system may receive, from the second mobile device of the user [i.e. from the endpoint device of the at least one user], a request to view a particular captured content / video [i.e. a selection of a video]; Note that the user makes the request by selecting a desired window 330 that corresponds to the video from the multiple windows 330 displaying the list of videos [i.e. the request is a selection of a video]) (Fig. 3B, ¶ 0058 and ¶ 0079); and 
establishing a video session with the first endpoint device of the first user to provide the video (i.e. the system may transmit the captured content stream [i.e. providing the video] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device [i.e. streaming/video session must be established first]) (¶ 0006, ¶ 0058 and ¶ 0079),
wherein the processor receives the video from a second endpoint device of one of the one or more other users (i.e. If the user mode is in a bounceIn user mode, the process at 720, uses a video capture function of the mobile device [i.e. a second endpoint device of one of the one or more other users] to capture content and transmit the captured content to the computer system for real time, or near real time, viewing [i.e. receives the video from a second endpoint device of one of the one or more other users] by other mobile devices sharing the common characteristic) (¶ 0080),
wherein the video comprises a live video content of the live event (i.e. content streams [i.e. the video] can include video segments [i.e. a live video content] that provide different vantage points of a live event) (¶ 0008 and ¶ 0056).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 9, 10, 14, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkin (US PG PUB 20140258405), hereinafter "Perkin", in views of Sandhu (US PG PUB 20160330258), hereinafter "Sandhu".
Regarding Claim 1, Perkin discloses:
A method comprising: 
determining, by a processor of a service provider of a communication network that provides a communication service, a first endpoint device of a first user who is at a live event of a commercial venue for receiving one or more videos captured by one or more other users who are also at the live event of the commercial venue (i.e. youBounce server process [i.e. executed by a processor] of a server system 120 [i.e. service provider] of WAN 105 [i.e. communication network] that provides content sharing service [i.e. a communication service] may determine that a second mobile device [i.e. a first endpoint device] of a user who is attending a live performance [i.e. a first user who is at a live event] at an event venue [i.e. a commercial venue] is requesting to view the content [i.e. for receiving one or more videos] captured by first mobile device of another user who is also attending the same live performance at the same event venue [i.e. who are also at the live event of the commercial venue]; For example, in a closed loop bounce setting, the system may determine that a particular device of a user that is receiving the video captured by other devices of other users is in the same venue as the other devices of the other users) (Fig. 1, 502 - Fig. 5, Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068); 
sending, by the processor, to the first endpoint device of the fist user a list of the one or more videos captured by the one or more other users (i.e. the system may send, to the mobile device 115 of the user [i.e. the first endpoint device of the first user], a screen comprised of multiple windows 330 displaying a list of videos captured by the other devices of the other users [i.e. the one or more other users]) (330 - Fig. 3B and ¶ 0058); 
receiving, by the processor, a selection of a video from the list from the first endpoint device of the first user (i.e. the system may receive, from the second mobile device of the user [i.e. from the endpoint device of the at least one user], a request to view a particular captured content / video [i.e. a selection of a video]; Note that the user makes the request by selecting a desired window 330 that corresponds to the video from the multiple windows 330 displaying the list of videos [i.e. the request is a selection of a video]) (Fig. 3B, ¶ 0058 and ¶ 0079); and 
establishing, by the processor, a video session with the first endpoint device of the first user to provide the video (i.e. the system may transmit the captured content stream [i.e. providing the video] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device [i.e. streaming/video session must be established first]) (¶ 0006, ¶ 0058 and ¶ 0079),
wherein the processor receives the video from a second endpoint device of one of the one or more other users (i.e. If the user mode is in a bounceIn user mode, the process at 720, uses a video capture function of the mobile device [i.e. a second endpoint device of one of the one or more other users] to capture content and transmit the captured content to the computer system for real time, or near real time, viewing [i.e. receives the video from a second endpoint device of one of the one or more other users] by other mobile devices sharing the common characteristic) (¶ 0080),
wherein the video comprises a live video content of the live event (i.e. content streams [i.e. the video] can include video segments [i.e. a live video content] that provide different vantage points of a live event) (¶ 0008 and ¶ 0056).
However, Perkin does not explicitly disclose:
establishing, by the processor, a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session.
On the other hand, in the same field of endeavor, Sandhu teaches:
stablishing, by the processor, a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session (i.e. a user [i.e. the first user] that is viewing a video stream [i.e. while the first user is viewing the video via the video session] from another user may invite the broadcasting user [i.e. the second endpoint device] to join a chat session and start engaging in the chat session [i.e. establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users], e.g. via a link that is displayed in the chat window or video broadcast window, while viewing the live broadcast) (Fig. 1 and ¶ 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/system of Perkin to include the feature for establishing, by the processor, a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session as taught by Sandhu so that the system may be implemented with messaging and conferencing functionalities in which one or more users may communicate each other while viewing the live video (Fig. 1 and ¶ 0007).


Regarding Claim 5, Perkin and Sandhu disclose, in particular Perkin teaches:
wherein the video is captured by the second mobile endpoint device of the one of the one or more other users (i.e. video segments are captured by mobile devices of the one or more users) (Abstract and ¶ 0007).

Regarding Claim 6, Perkin and Sandhu disclose, in particular Perkin teaches:
wherein the live event comprises a live sporting event or a live musical concert (i.e. Public venues can include both paid events such as concerts, sporting events and non-paid events such as red-carpets, charity events and parks, beaches and shopping malls) (¶ 0032).


Regarding Claim 7, Perkin and Sandhu disclose, in particular Perkin teaches:
wherein the first user and the one of the one or more other users are paid subscribers of the service provider, for providing a service for providing on-demand social network experience sharing (i.e. prerequisites to using the youBounce system may include one or more of registering with the youBounce central computer system and paying appropriate fees [i.e. paid subscribers of the service provider] such as licensing, registration, or usage fees [i.e. for providing a service for providing on-demand social network experience sharing]) (¶0030).


Regarding Claim 9, Perkin and Sandhu disclose, in particular Sandhu teaches:
wherein the full duplex communication comprises at least one of: a voice call, a video call or a messaging session (i.e. a user may engage in video conferencing or a voice call while also instant messaging or broadcasting video) (¶ 0007).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 10, Perkin discloses:
A non-transitory computer-readable medium storing instructions which (i.e. memory 504 and storage device 506 for storing computer programs) (504 & 506 – Fig. 5 and ¶ 0066), 
when executed by a processor of a service provider of a communication network that provides a communication service, cause the processor to perform operations (i.e. processor 502 of youBounce server [i.e. a service provider] of WAN 105 [i.e. communication network] that provides content sharing service [i.e. a communication service] for executing youBounce server process) (Fig. 1, 502 - Fig. 5, Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068), 
the operations comprising:
determining a first endpoint device of a first user who is at a live event of a commercial venue for receiving one or more videos captured by one or more other users who are also at the live event of the commercial venue (i.e. youBounce server process [i.e. executed by a processor] of a server system 120 [i.e. service provider] of WAN 105 [i.e. communication network] that provides content sharing service [i.e. a communication service] may determine that a second mobile device [i.e. a first endpoint device] of a user who is attending a live performance [i.e. a first user who is at a live event] at an event venue [i.e. a commercial venue] is requesting to view the content [i.e. for receiving one or more videos] captured by first mobile device of another user who is also attending the same live performance at the same event venue [i.e. who are also at the live event of the commercial venue]; For example, in a closed loop bounce setting, the system may determine that a particular device of a user that is receiving the video captured by other devices of other users is in the same venue as the other devices of the other users) (Fig. 1, 502 - Fig. 5, Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068); 
sending to the first endpoint device of the fist user a list of the one or more videos captured by the one or more other users (i.e. the system may send, to the mobile device 115 of the user [i.e. the first endpoint device of the first user], a screen comprised of multiple windows 330 displaying a list of videos captured by the other devices of the other users [i.e. the one or more other users]) (330 - Fig. 3B and ¶ 0058); 
receiving a selection of a video from the list from the first endpoint device of the first user (i.e. the system may receive, from the second mobile device of the user [i.e. from the endpoint device of the at least one user], a request to view a particular captured content / video [i.e. a selection of a video]; Note that the user makes the request by selecting a desired window 330 that corresponds to the video from the multiple windows 330 displaying the list of videos [i.e. the request is a selection of a video]) (Fig. 3B, ¶ 0058 and ¶ 0079); and 
establishing a video session with the first endpoint device of the first user to provide the video (i.e. the system may transmit the captured content stream [i.e. providing the video] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device [i.e. streaming/video session must be established first]) (¶ 0006, ¶ 0058 and ¶ 0079),
wherein the processor receives the video from a second endpoint device of one of the one or more other users (i.e. If the user mode is in a bounceIn user mode, the process at 720, uses a video capture function of the mobile device [i.e. a second endpoint device of one of the one or more other users] to capture content and transmit the captured content to the computer system for real time, or near real time, viewing [i.e. receives the video from a second endpoint device of one of the one or more other users] by other mobile devices sharing the common characteristic) (¶ 0080),
wherein the video comprises a live video content of the live event (i.e. content streams [i.e. the video] can include video segments [i.e. a live video content] that provide different vantage points of a live event) (¶ 0008 and ¶ 0056).
However, Perkin does not explicitly disclose:
establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session.
On the other hand, in the same field of endeavor, Sandhu teaches:
establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session (i.e. a user [i.e. the first user] that is viewing a video stream [i.e. while the first user is viewing the video via the video session] from another user may invite the broadcasting user [i.e. the second endpoint device] to join a chat session and start engaging in the chat session [i.e. establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users], e.g. via a link that is displayed in the chat window or video broadcast window, while viewing the live broadcast) (Fig. 1 and ¶ 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Perkin to include the feature establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session as taught by Sandhu so that the system may be implemented with messaging and conferencing functionalities in which one or more users may communicate each other while viewing the live video (Fig. 1 and ¶ 0007).


Regarding Claim 14, Perkin and Sandhu disclose, in particular Perkin teaches:
wherein the video is captured by the endpoint device of the one of the one or more other users (i.e. video segments are captured by mobile devices of the one or more users) (Abstract and ¶ 0007).


Regarding Claim 15, Perkin and Sandhu disclose, in particular Perkin teaches:
wherein the live event comprises a live sporting event or a live musical concert (i.e. Public venues can include both paid events such as concerts, sporting events and non-paid events such as red-carpets, charity events and parks, beaches and shopping malls) (¶ 0032).

Regarding Claim 16, Perkin and Sandhu disclose, in particular Perkin teaches:
wherein the first user and the one of the one or more other users are paid subscribers of the service provider, for providing a service for providing on-demand social network experience sharing (i.e. prerequisites to using the youBounce system may include one or more of registering with the youBounce central computer system and paying appropriate fees [i.e. paid subscribers of the service provider] such as licensing, registration, or usage fees [i.e. for providing a service for providing on-demand social network experience sharing]) (¶0030).


Regarding Claim 18, Perkin and Sandhu disclose, in particular Sandhu teaches:
wherein the full duplex communication comprises at least one of: a voice call, a video call or a messaging session (i.e. a user may engage in video conferencing or a voice call while also instant messaging or broadcasting video) (¶ 0007).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 10.

Regarding Claim 19, Perkin discloses:
An apparatus (i.e. youBounce server) (Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068) comprising:
a processor of a service provider of a communication network that provides a communication service (i.e. processor 502 of youBounce server [i.e. a service provider] of WAN 105 [i.e. communication network] that provides content sharing service [i.e. a communication service] for executing youBounce server process) (Fig. 1, 502 - Fig. 5, Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068); and 
a computer-readable storage device storing a plurality of instructions which, when executed by the processor, cause the processor to perform operations 504 & 506 – Fig. 5 and ¶ 0066), 
the operations comprising: 
determining a first endpoint device of a first user who is at a live event of a commercial venue for receiving one or more videos captured by one or more other users who are also at the live event of the commercial venue (i.e. youBounce server process [i.e. executed by a processor] of a server system 120 [i.e. service provider] of WAN 105 [i.e. communication network] that provides content sharing service [i.e. a communication service] may determine that a second mobile device [i.e. a first endpoint device] of a user who is attending a live performance [i.e. a first user who is at a live event] at an event venue [i.e. a commercial venue] is requesting to view the content [i.e. for receiving one or more videos] captured by first mobile device of another user who is also attending the same live performance at the same event venue [i.e. who are also at the live event of the commercial venue]; For example, in a closed loop bounce setting, the system may determine that a particular device of a user that is receiving the video captured by other devices of other users is in the same venue as the other devices of the other users) (Fig. 1, 502 - Fig. 5, Fig. 6, ¶ 0007 – 0008, ¶ 0044 and ¶ 0068); 
sending to the first endpoint device of the fist user a list of the one or more videos captured by the one or more other users (i.e. the system may send, to the mobile device 115 of the user [i.e. the first endpoint device of the first user], a screen comprised of multiple windows 330 displaying a list of videos captured by the other devices of the other users [i.e. the one or more other users]) (330 - Fig. 3B and ¶ 0058); 
receiving a selection of a video from the list from the first endpoint device of the first user (i.e. the system may receive, from the second mobile device of the user [i.e. from the endpoint device of the at least one user], a request to view a particular captured content / video [i.e. a selection of a video]; Note that the user makes the request by selecting a desired window 330 that corresponds to the video from the multiple windows 330 displaying the list of videos [i.e. the request is a selection of a video]) (Fig. 3B, ¶ 0058 and ¶ 0079); and 
establishing a video session with the first endpoint device of the first user to provide the video (i.e. the system may transmit the captured content stream [i.e. providing the video] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device [i.e. streaming/video session must be established first]) (¶ 0006, ¶ 0058 and ¶ 0079),
wherein the processor receives the video from a second endpoint device of one of the one or more other users (i.e. If the user mode is in a bounceIn user mode, the process at 720, uses a video capture function of the mobile device [i.e. a second endpoint device of one of the one or more other users] to capture content and transmit the captured content to the computer system for real time, or near real time, viewing [i.e. receives the video from a second endpoint device of one of the one or more other users] by other mobile devices sharing the common characteristic) (¶ 0080),
wherein the video comprises a live video content of the live event (i.e. content streams [i.e. the video] can include video segments [i.e. a live video content] that provide different vantage points of a live event) (¶ 0008 and ¶ 0056).
However, Perkin does not explicitly disclose:
establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session.
On the other hand, in the same field of endeavor, Sandhu teaches:
establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session (i.e. a user [i.e. the first user] that is viewing a video stream [i.e. while the first user is viewing the video via the video session] from another user may invite the broadcasting user [i.e. the second endpoint device] to join a chat session and start engaging in the chat session [i.e. establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users], e.g. via a link that is displayed in the chat window or video broadcast window, while viewing the live broadcast) (Fig. 1 and ¶ 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/system of Perkin to include the feature establishing a full duplex communication between the first endpoint device of the first user and the second endpoint device of the one of the one or more other users while the first user is viewing the video via the video session as taught by Sandhu so that the system may be implemented with messaging and conferencing functionalities in which one or more users may communicate each other while viewing the live video (Fig. 1 and ¶ 0007).



Claims 2, 3, 11, 12, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkin in views of Sandhu as applied to claims 1, 10 and 19 above, and further in view of Ichihashi (US PG PUB 20170048286), hereinafter "Ichihashi".
Regarding Claim 2, Perkin and Sandhu disclose all the features with respect to Claim 1 as described above.
In addition, Perkin further discloses:
providing, by the processor, an access to the video session to the endpoint device of the first user (i.e. the system may provide access to the captured content stream [i.e. providing an access to the video session] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device based on the determination that the users accessing the video is in the same venue with the user sharing the video) (¶ 0044, ¶ 0058 and ¶ 0079).
However, the combination of Perkin and Sandhu does not explicitly disclose:
wherein the establishing comprises: receiving, by the processor, a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the at least one user for viewing; and
receiving, by the processor, a confirmation to accept the request to become the social media connection from the one of the one or more other users.
On the other hand, in the same field of endeavor, Ichihashi teaches:
wherein the establishing comprises: receiving, by the processor, a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the at least one user for viewing (i.e. user y of viewer terminal 3 may select to view a video [i.e. the video that is selected by the at least one user for viewing] of a particular broadcasting channel associated with a chatting group;  Then, in step S109, management server may receive, from the viewer terminal 3 of the user y, a request to become a participating member [i.e. to become a social media connection] of the chatting group [i.e. social media] comprised of a plurality of users [i.e. the one or more other users] associated with the broadcasting channel [i.e. the video]) (232 – Fig. 3, 514 – Fig. 7F, S109 - Fig. 10A, ¶ 0055 and ¶ 0131); and
receiving, by the processor, a confirmation to accept the request to become the social media connection from the one of the one or more other users (i.e. management server may receive a accept/permission signal [i.e. a confirmation to accept the request to become the social media connection] from one or more of the live participant terminal or the manager terminal associated with the user x [i.e. the one of the one or more other users]) (1a – Fig. 1, ¶ 0012 – 0013, ¶ 0065 and ¶ 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Perkin and Sandhu to include the feature for wherein the establishing comprises: receiving, by the processor, a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the at least one user for viewing; receiving, by the processor, a confirmation to accept the request to become the social media connection from the one of the one or more other users as taught by Ichihashi so that the user of the endpoint device may also participate in the live broadcasting session as a participating member (232 – Fig. 3, 514 – Fig. 7F, S109 - Fig. 10A, ¶ 0055 and ¶ 0131).


Regarding Claim 3, Perkin, Sandhu and Ichihashi disclose, in particular Perkin teaches:
wherein each one of the one or more videos is captured from a different seat at the live event (i.e. videos of the live performance is captured from different positions within a stadium or a concert hall [i.e. a different seat at the live event]) (¶ 0128).


Regarding Claim 11, Perkin and Sandhu disclose all the features with respect to Claim 10 as described above.
In addition, Perkin further discloses:
providing an access to the video session to the endpoint device of the first user (i.e. the system may provide access to the captured content stream [i.e. providing an access to the video session] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device based on the determination that the users accessing the video is in the same venue with the user sharing the video) (¶ 0044, ¶ 0058 and ¶ 0079).
However, the combination of Perkin and Sandhu does not explicitly disclose:
wherein the establishing comprises: receiving a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the first user for viewing; and
receiving a confirmation to accept the request to become the social media connection from the one of the one or more other users.
On the other hand, in the same field of endeavor, Ichihashi teaches:
wherein the establishing comprises: receiving a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the at least one user for viewing (i.e. user y of viewer terminal 3 may select to view a video [i.e. the video that is selected by the at least one user for viewing] of a particular broadcasting channel associated with a chatting group;  Then, in step S109, management server may receive, from the viewer terminal 3 of the user y, a request to become a participating member [i.e. to become a social media connection] of the chatting group [i.e. social media] comprised of a plurality of users [i.e. the one or more other users] associated with the broadcasting channel [i.e. the video]) (232 – Fig. 3, 514 – Fig. 7F, S109 - Fig. 10A, ¶ 0055 and ¶ 0131); and
receiving a confirmation to accept the request to become the social media connection from the one of the one or more other users (i.e. management server may receive a accept/permission signal [i.e. a confirmation to accept the request to become the social media connection] from one or more of the live participant terminal or the manager terminal associated with the user x [i.e. the one of the one or more other users]) (1a – Fig. 1, ¶ 0012 – 0013, ¶ 0065 and ¶ 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Perkin and Sandhu to include the feature for wherein the establishing comprises: receiving a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the at least one user for viewing; receiving a confirmation to accept the request to become the social media connection from the one of the one or more other users as taught by Ichihashi so that the user of the endpoint device may also participate in the live broadcasting session as a participating member (232 – Fig. 3, 514 – Fig. 7F, S109 - Fig. 10A, ¶ 0055 and ¶ 0131).




Regarding Claim 12, Perkin, Sandhu and Ichihashi disclose, in particular Perkin teaches:
wherein each one of the one or more videos is captured from a different seat at the live event (i.e. videos of the live performance is captured from different positions within a stadium or a concert hall [i.e. a different seat at the live event]) (¶ 0128).


Regarding Claim 20, Perkin and Sandhu disclose all the features with respect to Claim 19 as described above.
In addition, Perkin further discloses:
providing an access to the video session to the first endpoint device of the first user (i.e. the system may provide access to the captured content stream [i.e. providing an access to the video session] to the second mobile device [i.e. the endpoint device of the at least one user]; the captured content stream [i.e. the video] is transmitted/streamed to the second mobile device based on the determination that the users accessing the video is in the same venue with the user sharing the video) (¶ 0044, ¶ 0058 and ¶ 0079).
However, the combination of Perkin and Sandhu does not explicitly disclose:
wherein the establishing comprises: receiving a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the first user for viewing; and
receiving a confirmation to accept the request to become the social media connection from the one of the one or more other users.
On the other hand, in the same field of endeavor, Ichihashi teaches:
wherein the establishing comprises: receiving a request to become a social media connection of the one of the one or more other users associated with the video that is selected by the first user for viewing (i.e. user y of viewer terminal 3 may select to view a video [i.e. the video that is selected by the at least one user for viewing] of a particular broadcasting channel associated with a chatting group;  Then, in step S109, management server may receive, from the viewer terminal 3 of the user y, a request to become a participating member [i.e. to become a social media connection] of the chatting group [i.e. social media] comprised of a plurality of users [i.e. the one or more other users] associated with the broadcasting channel [i.e. the video]) (232 – Fig. 3, 514 – Fig. 7F, S109 - Fig. 10A, ¶ 0055 and ¶ 0131); and
receiving a confirmation to accept the request to become the social media connection from the one of the one or more other users (i.e. management server may receive a accept/permission signal [i.e. a confirmation to accept the request to become the social media connection] from one or more of the live participant terminal or the manager terminal associated with the user x [i.e. the one of the one or more other users]) (1a – Fig. 1, ¶ 0012 – 0013, ¶ 0065 and ¶ 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Perkin and Sandhu to include the feature for wherein the establishing comprises: receiving a request to become a social media connection of one of the one or more other users associated with the video that is selected by the at least one user for viewing; receiving a confirmation to accept the request to become the social media connection from the one of the one or more other users as taught by Ichihashi so that the user of the endpoint device may also participate in the live broadcasting session as a participating member (232 – Fig. 3, 514 – Fig. 7F, S109 - Fig. 10A, ¶ 0055 and ¶ 0131).

Regarding Claim 21, Perkin, Sandhu and Ichihashi disclose, in particular Perkin teaches:
wherein each one of the one or more videos is captured from a different seat at the live event (i.e. videos of the live performance is captured from different positions within a stadium or a concert hall [i.e. a different seat at the live event]) (¶ 0128).



Claims 4, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkin in views of Sandhu as applied to claims 1, 10 and 19 above, and further in view of Garg et al. (US PAT 9146893), hereinafter "Garg".
Regarding Claim 4, Perkin and Sandhu disclose all the features with respect to Claim 1 as described above.
However, the combination of Perkin and Sandhu does not explicitly disclose:
determining, by the processor, a type of the first endpoint device being used by the first user; and 
encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user.
On the other hand, in the same field of endeavor, Garg teaches:
determining, by the processor, a type of the first endpoint device being used by the first user (i.e. content processing module 130 [i.e. the processor] may determine, from the destination device presentation context data 416, device characteristics, e.g. whether 1920x1080 display resolution supported, hardware decoder for MPEG-2 available [i.e. a type of the endpoint device], of the destination device 134 [i.e. the endpoint device being used by the at least one user]) (130 & 134 – Fig. 1, 416 - Fig. 4, Column 10 Line # 6 – 24 and Column 10 Line # 32 - 37); and 
encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user (i.e. the content processing module 130 [i.e. the processor] may determine that the destination device 134 has a display with a native resolution of 1080p, only accepts MPEG-2 encoded data, etc. [i.e. the type of the endpoint device being used by the at least one user]; Then, based on the determination [i.e. the type of the endpoint device], the content processing module 130 may generate output content 132 in which the content 122 [i.e. the video] is transcoded [i.e. encoded] into MPEG-2 and 1080p resolution [i.e. compatible with the type of the endpoint device being used by the at least one user]) (Column 10 Line # 32 - 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Perkin and Sandhu to include the feature for determining, by the processor, a type of the first endpoint device being used by the first user; and encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user as taught by Garg so that the video may be transcoded into the format supported by the endpoint device (Column 10 Line # 32 - 43).

Regarding Claim 13, Perkin and Sandhu disclose all the features with respect to Claim 10 as described above.
However, the combination of Perkin and Sandhu does not explicitly disclose:
determining, by the processor, a type of the first endpoint device being used by the first user; and 
encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user.
On the other hand, in the same field of endeavor, Garg teaches:
determining, by the processor, a type of the first endpoint device being used by the first user (i.e. content processing module 130 may determine, from the destination device presentation context data 416, device characteristics, e.g. whether 1920x1080 display resolution supported, hardware decoder for MPEG-2 available [i.e. a type of the endpoint device], of the destination device 134 [i.e. the endpoint device being used by the at least one user]) (130 & 134 – Fig. 1, 416 - Fig. 4, Column 10 Line # 6 – 24 and Column 10 Line # 32 - 37); and 
encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user (i.e. the content processing module 130 may determine that the destination device 134 has a display with a native resolution of 1080p, only accepts MPEG-2 encoded data, etc. [i.e. the type of the endpoint device being used by the at least one user]; Then, based on the determination [i.e. the type of the endpoint device], the content processing module 130 may generate output content 132 in which the content 122 [i.e. the video] is transcoded [i.e. encoded] into MPEG-2 and 1080p resolution [i.e. compatible with the type of the endpoint device being used by the at least one user]) (Column 10 Line # 32 - 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Perkin and Sandhu to include the feature for determining, by the processor, a type of the first endpoint device being used by the first user; and encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user as taught by Garg so that the video may be transcoded into the format supported by the endpoint device (Column 10 Line # 32 - 43).


Regarding Claim 22, Perkin and Sandhu disclose all the features with respect to Claim 19 as described above.
However, the combination of Perkin and Sandhu does not explicitly disclose:
determining, by the processor, a type of the first endpoint device being used by the first user; and 
encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user.
On the other hand, in the same field of endeavor, Garg teaches:
determining, by the processor, a type of the first endpoint device being used by the first user (i.e. content processing module 130 [i.e. the processor] may determine, from the destination device presentation context data 416, device characteristics, e.g. whether 1920x1080 display resolution supported, hardware decoder for MPEG-2 available [i.e. a type of the endpoint device], of the destination device 134 [i.e. the endpoint device being used by the at least one user]) (130 & 134 – Fig. 1, 416 - Fig. 4, Column 10 Line # 6 – 24 and Column 10 Line # 32 - 37); and 
encoding, by the processor, the video to be compatible with the type of the first endpoint device being used by the first user (i.e. the content processing module 130 [i.e. the processor] may determine that the destination device 134 has a display with a native resolution of 1080p, only accepts MPEG-2 encoded data, etc. [i.e. the type of the endpoint device being used by the at least one user]; Then, based on the determination [i.e. the type of the endpoint device], the content processing module 130 may generate output content 132 in which the content 122 [i.e. the video] is transcoded [i.e. encoded] into MPEG-2 and 1080p resolution [i.e. compatible with the type of the endpoint device being used by the at least one user]) (Column 10 Line # 32 - 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Perkin and Sandhu to include the feature for determining, by the processor, a type of the endpoint device being used by the at least one user; and encoding, by the processor, the video to be compatible with the type of the endpoint device being used by the at least one user as taught by Garg so that the video may be transcoded into the format supported by the endpoint device (Column 10 Line # 32 - 43).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451